Case 4:20-cv-00281-RSB-CLR Document 1-6 Filed 11/11/20 Page 1 of 14




                Exhibit 5 to
       Declaration of James Bopp, Jr.
           National Pulse Article

                              Source:
          https://thenationalpulse.com/news/case-against-biden-win/
11/11/2020                                 CORTES:
                   Case 4:20-cv-00281-RSB-CLR      The Statistical
                                               Document         1-6Case Filed
                                                                        Against 11/11/20
                                                                                Biden’s Win Page 2 of 14



                                                           The National Pulse                             




                                                  NEWS , CO MMENTARY , POLITICS




              CORTES: The Statistical Case
                 Against Biden’s Win
                                               NOVE MB E R 9,, 2 0 2 0 · S T E V E C O RT
                                                                                        TES




         WE ARE UNDER ASSAULT FROM BIG TECH TYRANTS. TWITTER JUST SUSPENDED US. IT IS URGENT THAT YOU
         4K
      SHARE              US REACH PEOPLE BY SUPPORTING
                        HELP                              OUR WORK. CLICK HERE.             
https://thenationalpulse.com/news/case-against-biden-win/                                                      1/13
11/11/2020                                 CORTES:
                   Case 4:20-cv-00281-RSB-CLR      The Statistical
                                               Document         1-6Case Filed
                                                                        Against 11/11/20
                                                                                Biden’s Win Page 3 of 14


             STATISTICS CONTINUE TO CAST REAL DOUBT ON THE
             PROBABILITY OF A PRESIDENT TRUMP LOSS IN THE ELECTION.



    The statistical case is, admittedly, circumstantial rather than conclusive.




     Trump Flags Are
     Being Given Away for
     Free and Dems Hate It!
     ( Claim Yours Now )
     FoxWorthyNews




         WE ARE UNDER ASSAULT FROM BIG TECH TYRANTS. TWITTER JUST SUSPENDED US. IT IS URGENT THAT YOU
         4K
      SHARE              US REACH PEOPLE BY SUPPORTING
                        HELP                              OUR WORK. CLICK HERE.             
https://thenationalpulse.com/news/case-against-biden-win/                                                  2/13
11/11/2020                                 CORTES:
                   Case 4:20-cv-00281-RSB-CLR      The Statistical
                                               Document         1-6Case Filed
                                                                        Against 11/11/20
                                                                                Biden’s Win Page 4 of 14




     Why Elisha Cuthbert is                                                       Ohio Drivers with No
     Blacklisted from                                                             DUI's Are Getting a Big
     Hollywood                                                                    Pay Day in November
     Upbeat News                                                                  Smart Lifestyle Trends




    But the numbers also firmly point to the intense improbability of the accuracy
    of the present Biden lead. The statistical case provides more than enough
    reasonable suspicion to require hand recounts and immediate investigation
    into fraudulent activities, including the new damning revelations of on-the-
    record whistleblowers.


    There are four key elements to the numerical thesis:


    1. TURNOUTb

    Clearly, high turnout was expected in an intensely political year with vastly
    expanded access to mail-in voting. But the kinds of numbers reported simply
    defy reasonable expectations.


    For Wisconsin overall, the turnout was above 90% of registered voters. Even in
    a state with same-day registration, such a number seems implausible.


    After all, in Australia, a place where voting is mandatory, and failing to vote is
    punishable with stiff fines, the total turnout for the most recent election was
    stillWEonly 92%.
            ARE UNDER ASSAULT FROM BIG TECH TYRANTS. TWITTER JUST SUSPENDED US. IT IS URGENT THAT YOU
         4K
      SHARE                       US REACH PEOPLE BY SUPPORTING
                                 HELP                           OUR WORK.
                                                                          CLICK HERE.                      
https://thenationalpulse.com/news/case-against-biden-win/                                                      3/13
11/11/2020                                 CORTES:
                   Case 4:20-cv-00281-RSB-CLR      The Statistical
                                               Document         1-6Case Filed
                                                                        Against 11/11/20
                                                                                Biden’s Win Page 5 of 14
    Even more importantly, looking within the Wisconsin vote, the decisive locale
    for Biden was, unsurprisingly, Milwaukee. Wisconsin’s largest city reported an
    84% turnout to secure a 145,916 vote lead there for Biden.


    Consider a comparison to another very similar Midwestern city, Cleveland,
    OH. Milwaukee has a population of 590,000, 67% of them minorities.
    Cleveland has 381,000 people with 60% of them minorities.


    But Milwaukee’s 84% turnout dwarfs Cleveland’s more believable 51% turnout
    rate. Like many of the suspect statistical trends evident from last Tuesday, the
    abnormal factors favoring Biden seem only present in the key swing states that
    Biden allegedly won.


    2. OUTPERFORMANCE VS. OBAMA

    The breakouts higher for Biden relative to Obama’s performances in key areas
    simply do not seem credible.


    Could a candidate as doddering and lazy as Biden really have massively
    outpaced the vote totals of a politician who boasted rock star appeal?


    For example, consider that in key Pennsylvania counties of Chester,
    Cumberland, and Montgomery, Biden bested the Obama election
    performances by factors of 1.24-1.43 times. For Montgomery County, Obama
    won this swing county by 59,000 votes in his 2012 re-election.


    But in 2020, Biden won Montgomery County by a whopping 131,000 votes,
    more than twice the prior Obama margin.


    Biden’s 2020 total vote in Montgomery is reported at 313,000, crushing
    Obama’s    233,000
       WE ARE UNDER      take
                    ASSAULT    in BIG
                            FROM  2012   –TYRANTS.
                                      TECH and population     growth
                                                   TWITTER JUST        does
                                                                SUSPENDED      not
                                                                           US. IT     explain
                                                                                  IS URGENT   the
                                                                                            THAT YOU
       4K
    gains,             US
                      HELP
     SHAREas the county    only                residents
                             REACH PEOPLE BY SUPPORTING
                                 grew by 22,000          OUR WORK. CLICK HERE.
                                                                 during  those eight years.  
https://thenationalpulse.com/news/case-against-biden-win/                                                  4/13
11/11/2020                                 CORTES:
                   Case 4:20-cv-00281-RSB-CLR      The Statistical
                                               Document         1-6Case Filed
                                                                        Against 11/11/20
                                                                                Biden’s Win Page 6 of 14
    Such eye-popping outperformance vs.Obama, in just the right places, naturally
    raises a lot of suspicion.



    3. Biden-Only Ballots


    Trump campaign legal counsel Sidney Powell reports that, nationwide, over
    450,000 Biden-only ballots were cast, meaning the voter allegedly selected
    Biden but then neglected down-ballot candidates, including closely-contested
    Senate and House races.


    Again, this phenomenon appears far more prominently in battleground states,
    raising the alarm for manipulation.


    Why would so many people vote Biden–only in battleground Georgia, but not
    in deeply-red Wyoming, for instance?


    In the Peach State, President Trump’s vote total almost exactly tracked the vote
    totals for the Republican senate candidates, separated by merely 818 votes out
    of 2.43 million votes Trump earned there. But, Joe Biden saw an astounding
    surplus of 95,801 votes over the Democratic Senate candidates.


    By comparison, in Wyoming Biden only registered a surplus “Biden-only” take
    of just 725 votes over the Democratic Senate candidate there, or about 1/4th
    his take in in Georgia, on a percentage basis.


    The Biden-only ballots do not conclusively prove fraud, but they sure reek of
    something very amiss.


    4. ABSENCE OF MAIL-IN VOTE VETTING
         WE ARE UNDER ASSAULT FROM BIG TECH TYRANTS. TWITTER JUST SUSPENDED US. IT IS URGENT THAT YOU
         4K
      SHARE              US REACH PEOPLE BY SUPPORTING
                        HELP                              OUR WORK. CLICK HERE.             
https://thenationalpulse.com/news/case-against-biden-win/                                                  5/13
11/11/2020                                 CORTES:
                   Case 4:20-cv-00281-RSB-CLR      The Statistical
                                               Document         1-6Case Filed
                                                                        Against 11/11/20
                                                                                Biden’s Win Page 7 of 14
    Democratic governors clamored for massive amounts of mail-in voting,
    knowing full well that most states would become overwhelmed and wholly
    unable to establish the validity and legality of almost all the votes that poured
    in via mail.


    In the case of Pennsylvania, Governor Wolf made such changes unilaterally, in
    stark violation of Pennsylvania law and in contradiction of the clear US
    Constitutional assignment of voting regulatory authority to state legislatures,
    not governors. Governor Wolf’s election boards clearly just accepted the
    ballots… en masse, without appropriate vetting.


    By their own admission, the scant 0.03% of rejected ballots represents a refusal
    rate that is just 1/30th the level of 2016 in Pennsylvania.


    First-time mail-in voters typically see a rejection rate of about 3% historically,
    or 100 times the rejection rate of Pennsylvania in 2020.


    When neighboring New York state moved to widespread mail-in voting this
    summer, their election officials rejected 21% of mailed ballots in June,
    representing a rate 700 times higher than Pennsylvania’s.


    This total lack of filtering or controls raises enormous suspicion regarding a
    seriously-tainted ballot pool in the Keystone State.


    RIGGED?

    The statistical case, in isolation, does not prove fraud. But the confluence of
    highly unlikely results does, emphatically, paint of picture of utter
    improbability.


    AnyWEone  of these
          ARE UNDER    fourFROM
                    ASSAULT factors  alone
                                BIG TECH    would
                                         TYRANTS.   cast intense
                                                  TWITTER          doubtUS.upon
                                                          JUST SUSPENDED           election
                                                                            IT IS URGENT THAT YOU
       4K
    results.
     SHARE             US REACH PEOPLE BY SUPPORTING
                      HELP                             OUR WORK. CLICK HERE.            
https://thenationalpulse.com/news/case-against-biden-win/                                                  6/13
11/11/2020                                 CORTES:
                   Case 4:20-cv-00281-RSB-CLR      The Statistical
                                               Document         1-6Case Filed
                                                                        Against 11/11/20
                                                                                Biden’s Win Page 8 of 14
    Put all four together, and the result is a seemingly impossible statistical perfect
    storm.


    To use a sports analogy, it would be a team pitching a perfect game in the
    World Series.


    Not one game, nor two…but in all four games to “sweep” via pitching
    perfection.


    Is it possible?


    Theoretically, sure. Is it probable?


    Hell no – and so, we must commence with a vigorous audit as the future of our
    republic hangs in the balance.

         4K
     SHARES                                  SHARE                           TWEET                      




                                                            Steve Cortes

    Steve Cortes serves as Senior Advisor for Strategy at the Trump 2020 campaign

     RECOMMENDED

         WE ARE UNDER ASSAULT FROM BIG TECH TYRANTS. TWITTER JUST SUSPENDED US. IT IS URGENT THAT YOU
         4K
      SHARE              US REACH PEOPLE BY SUPPORTING
                        HELP                              OUR WORK. CLICK HERE.             
https://thenationalpulse.com/news/case-against-biden-win/                                                      7/13
11/11/2020                                 CORTES:
                   Case 4:20-cv-00281-RSB-CLR      The Statistical
                                               Document         1-6Case Filed
                                                                        Against 11/11/20
                                                                                Biden’s Win Page 9 of 14




     MD: Do This Immediately                                                Trump Flags Are Being
     If You Have Acid Reflux                                                Given Away For Free And
     (Watch)                                                                Dems Hate It! ( Claim
     Healthy Living Report                                                  Yours Now )
                                                                            FoxWorthyNews




     This Celeb Without                                                     Why Elisha Cuthbert Is
     Makeup Is Totally Un-                                                  Blacklisted From
     Recognizable.Can You                                                   Hollywood
     Guess This Celeb?                                                      Upbeat News

     OBFeeds




         WE ARE UNDER ASSAULT FROM BIG TECH TYRANTS. TWITTER JUST SUSPENDED US. IT IS URGENT THAT YOU
         4K
      SHARE              US REACH PEOPLE BY SUPPORTING
                        HELP                              OUR WORK. CLICK HERE.             
https://thenationalpulse.com/news/case-against-biden-win/                                                  8/13
11/11/2020                                  CORTES:
                   Case 4:20-cv-00281-RSB-CLR       The Statistical
                                                Document        1-6 CaseFiled
                                                                         Against11/11/20
                                                                                 Biden’s Win Page 10 of 14




                                                            NEWS , POLITICS
             GOOGLE SEARCHES FOR ‘ELECTION FRAUD PUNISHMENT,’ ‘JAIL’
                     SKYROCKETED AHEAD OF THE ELECTION
                                            NOVEMB E R 9, 2020 · N ATA LIE WIN T E RS


                                                              VIEW POST




                                                            NEWS , POLITICS
                DOMINION VOTE SYSTEM THAT FLIPPED TRUMP VOTES TO
              BIDEN WAS FLAGGED AS ‘FRAGILE AND ERROR PRONE’ IN 2019
                                           N OVEM B ER
                                                     R 1 0, 2 020    N ATA L I E WI NT E RS


                                                              VIEW POST


         WE ARE UNDER ASSAULT FROM BIG TECH TYRANTS. TWITTER JUST SUSPENDED US. IT IS URGENT THAT YOU
         4K
      SHARE              US REACH PEOPLE BY SUPPORTING
                        HELP                              OUR WORK. CLICK HERE.             
https://thenationalpulse.com/news/case-against-biden-win/                                                    9/13
11/11/2020                                  CORTES:
                   Case 4:20-cv-00281-RSB-CLR       The Statistical
                                                Document        1-6 CaseFiled
                                                                         Against11/11/20
                                                                                 Biden’s Win Page 11 of 14


    YOU MAY ALSO LIKE




      So Much For The Blue                                    Dominion Voting                    Dominion Vot
             Wave.                                             Systems Retains                    That Flipped
                R OB WAS I NG ER
                                                                 Obama ‘Vote                      Votes To Bid
                                                            Protection Director’ As               Flagged As ‘
                                                                   Lobbyist                       And Error P
                                                                N ATA L I E WI N T E R S
                                                                                                          2019
                                                                                                      N ATA L I E WI




     TRENDING




     This Is The Investment                               Fitness Stars Of The
     Bible You Need (And It's                             80s. This Is Them
     Free!)                                               Today
      WE ARE UNDER ASSAULT FROM BIG TECH TYRANTS. TWITTER JUST SUSPENDED US. IT IS URGENT THAT YOU
        4KMILLIONAIRE PRESS
     Ad by                                                                   Ad by Upbeat News
      SHARE                       US REACH PEOPLE BY SUPPORTING
                                 HELP                           OUR WORK.
                                                                          CLICK HERE.                        
https://thenationalpulse.com/news/case-against-biden-win/                                                          10/13
11/11/2020                                  CORTES:
                   Case 4:20-cv-00281-RSB-CLR       The Statistical
                                                Document        1-6 CaseFiled
                                                                         Against11/11/20
                                                                                 Biden’s Win Page 12 of 14




     Greatest Drummers Of                                              The Biggest Star Who's
     All Time Ranked 1-25                                              From Your State
     Ad by Upbeat News                                                 Ad by Upbeat News




     Andy Griffith Ruined                                              Celebrities From 80'S
     The Most Careers In                                               Who Went Through
     Hollywood                                                         Insane
     Ad by Trend Chaser
                                                                       Transformations!
                                                                       Ad by Opinion Feeds




         WE ARE UNDER ASSAULT FROM BIG TECH TYRANTS. TWITTER JUST SUSPENDED US. IT IS URGENT THAT YOU
         4K
      SHARE              US REACH PEOPLE BY SUPPORTING
                        HELP                              OUR WORK. CLICK HERE.             
https://thenationalpulse.com/news/case-against-biden-win/                                                    11/13
11/11/2020                                  CORTES:
                   Case 4:20-cv-00281-RSB-CLR       The Statistical
                                                Document        1-6 CaseFiled
                                                                         Against11/11/20
                                                                                 Biden’s Win Page 13 of 14




         WE ARE UNDER ASSAULT FROM BIG TECH TYRANTS. TWITTER JUST SUSPENDED US. IT IS URGENT THAT YOU
         4K
      SHARE              US REACH PEOPLE BY SUPPORTING
                        HELP                              OUR WORK. CLICK HERE.             
https://thenationalpulse.com/news/case-against-biden-win/                                                    12/13
11/11/2020                                  CORTES:
                   Case 4:20-cv-00281-RSB-CLR       The Statistical
                                                Document        1-6 CaseFiled
                                                                         Against11/11/20
                                                                                 Biden’s Win Page 14 of 14




                                                            Subscribe
                       TOP HEADLINES DIRECT TO YOUR INBOX

        Enter your email                                                                            SUBSCRIBE


        BY CH E CKI NG T HI S BOX , YO U CO N F I R M T H AT YO U H AVE R E A D A N D A R E AG R E E I N G
     TO OUR TE R M S O F US E R EG ARD I NG T H E STO R AGE O F T H E DATA S U B M I T T E D TH R O U G H
                                              T H I S FO R M .




    The National Pulse
    ABOUT US                 PRIVACY POLICY

    Edited by Raheem Kassam
    Designed and Implemented by Wahagen Khabayan




         WE ARE UNDER ASSAULT FROM BIG TECH TYRANTS. TWITTER JUST SUSPENDED US. IT IS URGENT THAT YOU
         4K
      SHARE              US REACH PEOPLE BY SUPPORTING
                        HELP                              OUR WORK. CLICK HERE.             
https://thenationalpulse.com/news/case-against-biden-win/                                                       13/13
